Citation Nr: 1103461	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for residuals of colorectal 
cancer (claimed as a stomach disorder), to include as due to 
Agent Orange exposure or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO rating decision that, in 
pertinent part, denied service connection for a stomach disorder, 
to include as due to Agent Orange exposure.  A September 2005 RO 
decision (issued in a statement of the case), in pertinent part, 
denied service connection for a residuals of colorectal cancer 
(claimed as a stomach disorder), to include as due to Agent 
Orange exposure or asbestos exposure.  

In October 2008, the Board, in pertinent part, remanded the issue 
of entitlement to service connection for residuals of colorectal 
cancer (claimed as a stomach disorder), to include as due to 
Agent Orange exposure or asbestos exposure, for further 
development.  

In October 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
December 2009.  In January 2010, the Board requested further 
clarification of, and an addendum to, the December 2009 VHA 
opinion.  An addendum to the VHA opinion was obtained in February 
2010.  In March 2010, the Veteran and his representative were 
provided with a copy of the VHA opinion and the February 2010 
addendum.  In April 2010, the Veteran and his representative 
submitted additional argument as to his claim.  

In an April 2010 decision, the Board denied the Veteran's claim 
for entitlement to service connection for residuals of colorectal 
cancer (claimed as a stomach disorder), to include as due to 
Agent Orange exposure or asbestos exposure.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2010, the 
parties (the Veteran and the VA Secretary) filed a joint motion 
which requested that the Board's decision be vacated and 
remanded.  An October 2010 Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the October 2010 
Court Order.  The Order directed that the Board remand for 
compliance with instructions in the joint motion for remand.  The 
joint motion for remand essentially indicated that the Board 
should remand to obtain another medical opinion because the 
medical opinions obtained thus far lack sufficient rationale.    


History

The Veteran contends essentially, that he has residuals of 
colorectal cancer and stomach problems (gastrointestinal 
problems) that are related to service, to include as due to Agent 
Orange exposure or asbestos exposure.  He specifically alleges 
that he was exposed to Agent Orange in Vietnam and that he was 
exposed to asbestos as an automobile repairman during his period 
of service.  

As noted above, the Veteran had active service from September 
1967 to September 1970.  His service personnel records indicate 
that he was awarded decorations indicating Vietnam service, and, 
therefore, Agent Orange exposure is conceded.  The Veteran's 
occupational specialty was listed as an automobile repairman.  
Given the Veteran's occupational specialty, the Board will be 
addressing the Veteran's claim, for the limited purposes of this 
decision, as though he may have had some asbestos exposure at 
that time.  

The Veteran's service treatment records do not show complaints, 
findings, or diagnoses of colorectal cancer or any stomach or 
gastrointestinal problems.  

Post service private and VA treatment records show treatment for 
various gastrointestinal problems, including colorectal cancer.  

For example, a June 2005 statement from C.W. Richards, D.O, (who 
indicated that the Veteran was a patient of his who was service-
connected for asbestosis), indicated that the Veteran was 
diagnosed a few years earlier with colorectal cancer and that he 
was cured.  It was noted that the Veteran underwent a colon 
resection and did very well.  Dr. Richards remarked that, "as 
you know, [the] common diseases associated with asbestos include 
cancers of the gastrointestinal tract."  Dr. Richards commented 
that he "would like to make the statement that [the Veteran] 
[had] had colorectal cancer, and he [had] had exposure to 
asbestos during his service connection, which could have been 
aggravated by [that] exposure."  

The Board observes that Dr. Richards subsequently addressed the 
etiology of the Veteran's colorectal cancer (claimed as a stomach 
disorder) on two additional occasions.  The Board notes that the 
Veteran was also afforded a January 2009 VA gastrointestinal 
examination that addressed the etiology of his claimed disorder.  
A December 2009 VHA opinion, with a February 2010 addendum, with 
etiological opinions, were also obtained.  
 
In regards to the statements from Dr. Richards, in September 
2009, he noted that the Veteran underwent a colon resection and 
that he did very well.  Dr. Richards indicated that he believed 
there was a 50 percent chance that the Veteran's colon cancer 
"was a result of him serving in the war."  

A November 2009 statement from Dr. Richards reported that he had 
been the Veteran's family physician since October 1999.  Dr. 
Richards stated that the Veteran was found to have colon cancer 
and that his family history revealed no history of colon cancer.  
Dr. Richards indicated that the Veteran served in Vietnam from 
1967 to 1970 and that he was a brake man where he routinely 
worked on and fixed brake shoes/pads that contained asbestos on a 
daily basis.  It was noted that the Veteran was also exposed to 
Agent Orange in 1968 and 1969 when he was in Vietnam.  Dr. 
Richards stated that, clearly, such history would connect the 
Veteran "to asbestosis and it [had] been shown by the military 
that asbestos fibers could cause cancer of the gastrointestinal 
tract."  Dr. Richard's commented that [the Veteran] [had] a 
diagnosed colon cancer and [he was] 50 percent sure that [the] 
colon cancer was the result of him serving in the war and being 
exposed to asbestos when he worked on the brakes of military 
vehicles."  

The January 2009 VA gastrointestinal examination report related a 
diagnosis of functional bowel syndrome after a partial colonic 
resection.  The examiner commented that the Veteran's functional 
bowel syndrome "[was] not caused by or a result of in-service 
illness, injury or event."  The examiner indicated there was 
"no relationship of the cancer or the surgery to [the Veteran's] 
military service."  The examiner stated that there was a likely 
relationship between the surgery and the Veteran's functional 
disorder.  The examiner remarked that the functional disorder of 
the Veteran's colon was enhanced by overuse of laxatives and 
enemas.  The examiner stated that there was no evidence of 
asbestosis in the medical record.  

The December 2009 VHA opinion was provided by a 
gastroenterologist.  The physician noted that he reviewed entire 
medical record provided by the Board.  The physician indicated 
that at the examination for the Veteran's enlistment in June 
1967, he reported that he was in good health, but that he had a 
history of jaundice and hepatitis a year and half earlier.  The 
physician stated that the jaundice (attributed to hepatitis) was 
noted to be completely resolved and no stomach problems were 
reported.  The physician indicated that at the separation 
examination in July 1970, the Veteran reported that he was in 
good health and that no abdominal symptoms were noted.  

The physician reported that in 2000, the Veteran underwent a 
subtotal colectomy for cancer of the colon after it was diagnosed 
by a colonoscopy.  The physician remarked that the subtotal 
colectomy was complicated by peritonitis and the need for 
readmission for antibiotics.  The physician stated that following 
the Veteran's recovery from the operation, he returned to work, 
but reported that he had troubling symptoms of alternating 
constipation and diarrhea.  It was noted that the Veteran's 
constipation was severe enough to require fiber supplements and 
laxatives and that it resulted in diarrheal stools that required 
frequent trips to the bathroom, which was a difficult problem at 
his work.  
The physician stated that the record indicated that the Veteran 
had gastroesophageal reflux and a history of colonic 
diverticulitis.  The physician commented that "there [was] no 
evidence that [the Veteran's] colorectal cancer and symptoms of 
alternating constipation and diarrhea [were] due to an aspect of 
his period of service including possible in-service exposure to 
Agent Orange or asbestos."  The physician also remarked that the 
accuracy of Dr. Richards' comments in 2005 and 2009 was 
questionable.  The physician indicated that "there [was] no 
evidence of asbestosis or that an exposure to asbestos would have 
'aggravated' [the Veteran's] colorectal cancer or its response to 
surgical treatment."  

In a February 2010 addendum to the December 2009 VHA opinion, the 
physician commented that the Veteran's "history of 
gastroesophageal reflux and a history of chronic diverticulosis 
would not be as likely or not related to any aspect of his period 
of service including any possible in-service exposure to Agent 
Orange or asbestos."  The physician indicated that 
"gastroesophageal reflux and diverticulosis [were] extremely 
common medical disorders that [appeared] in the normal adult 
population and would not be related or aggravated by any aspect 
of [the Veteran's] period of service."  


The Remand

The Board observes that the October 2010 joint motion (noted 
above in the INTRODUCTION) found that the Board failed to ensure 
that VA fulfilled the duty assist by providing an adequate 
medical opinion.  The joint motion specifically indicated that 
the December 2009 VHA opinion, to include the February 2010 
addendum, did not include adequate rationales for the conclusions 
reached by the physician (a gastroenterologist).  The joint 
motion found that both the December 2009 VHA opinion and the 
February 2010 addendum lacked a reasoned medical explanation 
specific to the Veteran's disorders and his active duty.  The 
joint motion indicated that this matter should be remanded in 
order for VA to afford the Veteran another VA examination in 
which the examiner opines whether the Veteran's stomach disorder 
is related to his period of service.  It was noted that such 
opinion should include a discussion of the Veteran's exposure to 
asbestos both in-service and out of service.  

Since the January 2010 Order from the Court returned this matter 
to the Board "for compliance with the instructions in the joint 
motion", the Board now remands the matter for another VA 
examination, to obtain responsive etiological opinions, following 
a review of the entire claims folder, as to the Veteran's claim 
for service connection for residuals of colorectal cancer 
(claimed as a stomach disorder), to include as due to Agent 
Orange exposure or asbestos exposure.  Such an examination should 
be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of pertinent 
medical treatment should be obtained and added to the record.  

Finally, the Board observes that in a January 2011 statement, the 
Veteran's representative indicated that the Veteran was 
requesting that VA assist him in locating medical records from a 
1968 hospitalization in Cam Ranh Bay, Vietnam for stomach 
problems.  It was noted that the Veteran was serving with the 
557th Equipment Company at that time.  The Board notes that the 
Veteran's service treatment records do not refer to any such 
hospitalization.  The Board observes, however, that given the 
Veteran's contentions, an attempt should be made, to the extent 
possible, to obtain any medical records pertaining to a 1968 
hospitalization for stomach problems in Cam Ranh Bay, Vietnam.  
      
Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for all service 
treatment records pertaining to the 
Veteran's alleged 1968 hospitalization for 
stomach problems in Cam Ranh Bay, Vietnam.  
Copies of any pertinent records outstanding 
should be added to the claims file.  If 
more details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether successful 
or unsuccessful, should be documented in 
the claims file, and the Veteran informed 
of any negative results.  

2.  Ask the Veteran to identify all medical 
providers who have treated him for 
residuals of colorectal cancer or stomach 
problems since March 2009.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, any VA 
treatment records since March 2009 should 
be obtained.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine the 
nature and likely etiology of his claimed 
residuals of colorectal cancer (claimed as 
a stomach disorder), to include as due to 
Agent Orange exposure or asbestos exposure.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current gastrointestinal 
disorders, to include any disorders that 
are residuals of colorectal cancer.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with complete 
rationale, as to whether it is at likely as 
not (50 percent or greater probability) 
that any diagnosed gastrointestinal 
disorders, including any disorders that are 
residuals of colorectal cancer, are 
etiologically related to any aspect of the 
Veteran's period of service.  The examiner 
should specifically indicate whether any 
diagnosed gastrointestinal disorders, 
including any disorders that are residuals 
of colorectal cancer, are related to any 
possible Agent Orange exposure or asbestos 
exposure during the Veteran's period of 
service (as well as any asbestos exposure 
the Veteran had out of service).  The 
examiner should further indicate whether or 
not a relationship exists between asbestos 
exposure during the Veteran's period of 
service and his residuals of colorectal 
cancer (claimed as a stomach disorder).   
The examiner should also specifically 
comment on and discuss the June 2005, 
September 2009, and November 2009, medical 
opinions provided by Dr. Richards.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
residuals of colorectal cancer (claimed as a 
stomach disorder), to include as due to Agent 
Orange exposure or asbestos exposure.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and his 
representative, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


